Case: 14-14459   Date Filed: 03/23/2016   Page: 1 of 13


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-14459
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:11-cv-00402-WTH-PRL


NICHOLAS SALERNO,

                                                          Petitioner–Appellant,

                                  versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
FLORIDA ATTORNEY GENERAL,

                                                      Respondents–Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 23, 2016)

Before MARCUS, WILLIAM PRYOR, and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 14-14459       Date Filed: 03/23/2016      Page: 2 of 13


       Petitioner Nicholas Salerno, a Florida state prisoner, appeals the district

court’s denial of his 28 U.S.C. § 2254 habeas corpus petition. We agree with the

district court that habeas relief is not warranted, and thus affirm.

                                   I. BACKGROUND

       Petitioner was charged in 2003 with one count of lewd and lascivious

molestation of a child less than twelve years old, two counts of capital sexual

battery on a child less than twelve years old, and three counts of using a child in a

sexual performance. 1 The molestation count alleged that Petitioner intentionally

touched the genitals of a victim in a “lewd and lascivious manner” in violation of

Fla. Stat. § 800.04(5)(a) and (b). The sexual battery counts alleged that Petitioner

caused his penis to “unite with or penetrate the vagina and/or anus” of two victims

in violation of Fla. Stat. § 794.011(2)(a). The sexual performance counts alleged

that Petitioner employed or induced three victims to “engage in a sexual

performance” in violation of Fla. Stat. § 827.071(2). All of the charges stemmed

from a video Petitioner and his wife made showing Petitioner performing sexual

acts with three girls who were between the ages of eight and ten when the charges

were brought and several years younger when the video was made.




1
  The charging document was amended in April 2004 to clarify that the sexual battery counts
constituted capital sexual battery.

                                              2
              Case: 14-14459      Date Filed: 03/23/2016    Page: 3 of 13


      Petitioner entered into a plea agreement in which he agreed to plead nolo

contendere to two counts of attempted capital sexual battery, which is a lesser

included offense of capital sexual battery, one count of lewd and lascivious

molestation, and three counts of using a child in a sexual performance. As part of

the agreement, Petitioner admitted a violation of probation concerning a prior lewd

and lascivious molestation charge. The agreement stated that Petitioner would be

adjudicated guilty as to all counts and sentenced to a total of 35 years in prison,

followed by 10 years of sex-offender probation. Petitioner acknowledged by

signing the agreement that he fully understood the charges against him, that there

were sufficient facts to support the charges, and that he did not contest the charges.

He further affirmed that his attorney had discussed with him any available defenses

and that he was satisfied with his attorney’s advice.

      The trial court subsequently conducted a plea hearing, during which

Petitioner stated under oath that he understood the rights he was waiving by

entering the plea, such as the right to a jury trial and the right to appeal if he was

found guilty. Petitioner affirmed at the hearing that he was satisfied with the

advice provided by his attorney, and he acknowledged that he understood the terms

of the plea and was entering the plea freely and voluntarily. The trial court noted

that the court and the parties had discussed the case numerous times, and it found

that the plea was freely and voluntarily entered and supported by a factual basis.

                                            3
              Case: 14-14459     Date Filed: 03/23/2016    Page: 4 of 13


      The trial court later conducted a sentencing hearing, during which it clarified

that Petitioner would be sentenced to 30 years for one of the attempted sexual

battery charges, the maximum sentence for that offense, plus 5 consecutive years

for Petitioner’s admitted probation violation, to be followed by 10 years of sex-

offender probation for the second attempted sexual battery. After he was placed

under oath at the sentencing hearing, Petitioner argued that he was told he would

receive no sentence for the probation violation, and he complained about the

quality of his legal representation. He also stated that he had asked, but not been

given, the opportunity to “see the elements of the crime” and that he could not

plead guilty to every element because he did not know what the elements were.

The trial court responded by asking whether Petitioner had seen the video of his

offenses, and Petitioner said that he had. The trial court said that it had also seen

the video, which “offered all the elements.”

      The trial court then asked Petitioner whether he had any other problems with

his attorney’s representation. Petitioner said the only problem he had was with the

sentence on the probation violation. The court reiterated that Petitioner had freely

and voluntarily entered a plea agreement providing for a total sentence of 35 years

in prison, and he adjudged Petitioner guilty as to all of the charges listed in the plea

agreement. To address Petitioner’s stated concern, the court sentenced him as

follows: (1) time served on the probation violation, (2) 30 years on one of the

                                           4
              Case: 14-14459     Date Filed: 03/23/2016   Page: 5 of 13


attempted sexual battery charges, (3) 5 years on one of the lewd and lascivious

molestation charges, to run consecutively with the 30 years, (4) 10 years of sex-

offender probation for the second sexual battery charge, to begin at the conclusion

of the 35-year prison sentence, and (5) 10 years of regular probation for the

remaining convictions, to run concurrently with the sex-offender probation. The

sentence was what Petitioner had agreed to in the plea agreement, except that it

included an additional 10 years of probation running concurrently with the sex-

offender probation.

      Petitioner did not directly appeal his convictions or sentence, but he filed a

state post-conviction motion under Fla. R. Crim. P. 3.850. Among other asserted

grounds for relief, Petitioner argued that he involuntarily entered into the plea

agreement due to his attorney’s poor advice and coercion. In support of that

ground, Petitioner claimed that he was not informed of the elements of the offenses

he was charged with committing. A Florida trial court denied Petitioner’s Rule

3.850 motion, finding that the record conclusively showed his plea was voluntary.

The Florida Court of Appeal affirmed the denial.

      Petitioner subsequently filed a motion to vacate his judgment and sentence

pursuant to Fla. R. Crim. P. 3.800. In support of his motion, Petitioner argued that

his sentence violated the plea agreement because he did not agree to multiple

probation sentences, which left him exposed to a longer imprisonment term if he

                                          5
               Case: 14-14459       Date Filed: 03/23/2016       Page: 6 of 13


violated probation. A Florida trial court granted this motion in part, and Petitioner

was resentenced as follows: (1) 30 years on one of the attempted sexual battery

counts, (2) 5 years each on the lewd and lascivious molestation and sexual

performance counts, to run concurrently with each other and consecutively to the

30-year sexual battery sentence, and (3) one 10-year term of sex-offender

probation on the remaining sexual battery count, to begin at the conclusion of

Petitioner’s 35-year prison sentence. The Florida Court of Appeals affirmed the

resentencing in July 2010. See Salerno v. State, 43 So. 3d 64 (Fla. 5th DCA 2010).

       Petitioner filed this federal § 2254 petition on July 14, 2011.2 He asserted

numerous grounds for relief, including a claim that his plea was not voluntary

because he was not informed of the elements of the offenses he was charged with

committing. The district court denied the petition in its entirety and declined to

issue a certificate of appealability (“COA”). This Court granted a COA limited to

the following issue: “Whether the state court’s decision was contrary to, or an

unreasonable application of, federal law when it denied [Petitioner’s] claim that his

due process rights were violated when he was not informed of the elements of the




2
  The State acknowledged in its response that, excluding the time tolled by pending state
appeals, the petition was filed within the one-year limitations period following Petitioner’s
resentencing. See Ferreira v. Sec’y, Dep’t of Corr., 494 F.3d 1286, 1292–93 (11th Cir. 2007)
(“[T]he period begins to run when both the conviction and sentence are final.”) (emphasis in
original).

                                               6
              Case: 14-14459     Date Filed: 03/23/2016    Page: 7 of 13


charges against him before pleading guilty.” Having now considered that issue, we

agree with the district court that federal habeas relief is not warranted.

                                  II. DISCUSSION

A.    Applicable Standard

      We review the district court’s legal conclusions de novo and its findings of

fact for clear error. Terrell v. GDCP Warden, 744 F.3d 1255, 1261 (11th Cir.

2014). The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

imposes a highly deferential standard for reviewing the Florida court’s decision on

the merits of Petitioner’s claim. See id. The AEDPA only authorizes federal

habeas relief if the decision was “contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme

Court of the United States” or if it was “based on an unreasonable determination of

the facts in light of the evidence presented.” Id. (quoting 28 U.S.C. § 2254(d))

(internal quotation marks omitted).

      A decision is “contrary to” federal law if it conflicts with the governing rule

set forth by the United States Supreme Court, or arrives at a different result than

the Supreme Court when faced with materially indistinguishable facts. Id. (citing

Kimbrough v. Sec’y, Dep’t of Corr., 565 F.3d 796, 799 (11th Cir. 2009)). “An

‘unreasonable application’ of clearly established federal law occurs when the state

court correctly identifies the governing legal principle . . . but unreasonably applies

                                           7
              Case: 14-14459     Date Filed: 03/23/2016   Page: 8 of 13


it to the facts of the particular case.” Id. (quoting Bell v. Cone, 535 U.S. 685, 694

(2002)) (internal quotation marks omitted). This Court has emphasized the

difference between an “unreasonable” and an “incorrect” application of federal

law. Terrell, 744 F.3d at 1261. As we explained in Terrell, even a “strong case for

relief” does not necessarily mean that the state court’s denial of relief was

“unreasonable.” Id. (quoting Harrington v. Richter, 562 U.S. 86, 102 (2011))

(internal quotation marks omitted). See also Loggins v. Thomas, 654 F.3d 1204,

1220 (11th Cir. 2011) (stating that habeas relief is not available if “some

fairminded jurists” could agree with the state court’s decision).

      Likewise, a state court’s factual findings are not “unreasonable” just because

the federal habeas court would have viewed the facts differently if it had

considered them in the first instance. Hittson v. GDCP Warden, 759 F.3d 1210,

1230 (11th Cir. 2014). Rather, a state court’s factual findings are only

unreasonable if “no fairminded jurist could agree” with them. Holsey v. Warden,

Ga. Diagnostic Prison, 694 F.3d 1230, 1257 (11th Cir. 2012) (citing Harrington,

562 U.S. at 102) (internal quotation marks omitted). See also Landers v. Warden,

Att’y Gen. of Ala., 776 F.3d 1288, 1294 (11th Cir. 2015) (“The Supreme Court has

found state factual findings unreasonable under § 2254(d)(2) when the direction of

the evidence, viewed cumulatively, was too powerful to conclude anything but [the



                                           8
              Case: 14-14459     Date Filed: 03/23/2016    Page: 9 of 13


petitioner's factual claim]”) (quoting Miller-El v. Dretke, 545 U.S. 231, 265

(2005)) (internal quotation marks omitted).

B.     Petitioner’s Due Process Claim

       The Due Process Clause requires that a guilty plea be “voluntary” and

“intelligent.” Bousley v. United States, 523 U.S. 614, 618 (1998) (quoting Brady v.

United States, 397 U.S. 742, 748 (1970) (internal quotation marks omitted). This

requirement is only met if a defendant has “real notice of the true nature of the

charge against him” prior to entering a plea. Id. (quoting Smith v. O’Grady, 312

U.S. 329, 334 (1941)) (internal quotation marks omitted). A defendant has such

notice “when he has been informed of both the nature of the charge to which he is

pleading guilty and its elements.” Gaddy v. Linahan, 780 F.2d 935, 943 (11th Cir.

1986) (citing Henderson v. Morgan, 426 U.S. 637, 645 n.13 (1976)). “In addition,

the defendant should understand how his conduct satisfies those elements.” Id. at

944.

       We have recognized that a defendant typically receives detailed information

about the elements of the charged offense from his attorney prior to the plea

hearing. Id. As such, it is not essential that the trial court advise a defendant,

during the plea hearing, of each element of the offense. Id. Rather, due process is

satisfied if a defendant was previously informed of the critical elements and he

understands them. Id. See also Stano v. Dugger, 921 F.2d 1125, 1142 (11th Cir.

                                           9
             Case: 14-14459     Date Filed: 03/23/2016    Page: 10 of 13


1991) (“The defendant does not necessarily need to be told the nature of the

offense and elements of the crime at the actual plea proceedings; a knowing and

intelligent guilty plea may be entered on the basis of the receipt of this information,

generally from defense counsel, before the plea proceedings.”). The extent to

which the sentencing court must further explain the elements varies, depending on

the nature of the case, the complexity of the charge, and the characteristics of the

defendant. Gaddy, 780 F.2d at 945. See also United States v. Telemaque, 244

F.3d 1247, 1249 (11th Cir. 2001) (“Whether the court has adequately informed the

defendant of the offense’s nature turns on a variety of factors, including the

complexity of the offense and the defendant’s intelligence and education.”).

      Petitioner claims that his due process rights were violated because he was

not informed of the elements of the charges against him before entering his guilty

plea. The Florida trial court rejected this claim when ruling on Petitioner’s Rule

3.850 motion. Specifically, the Florida court found that the record conclusively

refuted Petitioner’s claim, citing evidence that:

      [D]uring the plea colloquy, [Petitioner] stated under oath that he
      freely and voluntarily entered his plea. He stated that he understood
      that he was giving up any defenses he may have had and that the issue
      of his guilt or innocence was gone forever. He acknowledged his
      guilt or that the plea was in his best interest.

The Florida court noted further that Petitioner had benefitted from the plea

agreement because he was allowed to plead to attempted capital sexual battery,

                                          10
               Case: 14-14459        Date Filed: 03/23/2016        Page: 11 of 13


which carries a maximum 30-year sentence, whereas capital sexual battery carries

a life sentence. The Florida Court of Appeal affirmed per curium without opinion.

Salerno v. State, 945 So. 2d 523 (Fla. 5th DCA 2006).

       Petitioner has not shown that the Florida court’s decision was contrary to or

an unreasonable application of federal law, or based on an unreasonable

determination of the facts in light of the evidence adduced in state court. To the

contrary, the decision is amply supported by the evidence in the record and fully

comports with the requirements of due process discussed above. Petitioner’s

charging document clearly set out the elements of each offense Petitioner was

charged with committing and the exact manner in which he was alleged to have

committed it. The charges are not particularly complex. 3 Nor is there any

indication Petitioner was mentally incapacitated. Cf. Henderson v. Morgan, 426

U.S. 637, 646–47 (1976) (concluding that a defendant with an “unusually low

mental capacity” did not voluntarily plead guilty to second degree murder where

the element of intent was not explained to him).

       By signing the plea agreement, Petitioner acknowledged that he was aware

of and fully understood the charges against him and that his attorney had discussed

with him any available defenses. At the plea colloquy, Petitioner stated under oath

3
  The capital sexual batteries simply required that one of the acts described in the sexual battery
statute be committed on a juvenile under 12. Fla. Stat. § 794.011(2)(a). They did not require
any specific intent. See Wright v. State, 675 So. 2d 1009, 1010 (Fla. 2d DCA 1996).

                                                11
             Case: 14-14459      Date Filed: 03/23/2016    Page: 12 of 13


that he was satisfied with the services provided by his attorney and that his plea

was freely and voluntarily given. When asked if he had any questions about the

plea or any information provided by his attorney, Petitioner said he did not. Based

on Petitioner’s testimony, and on the numerous discussions the parties had about

the case during plea negotiations and at the status conference, the trial court found

that there was a sufficient factual basis for the plea and that it was freely and

voluntarily entered.

      At his sentencing hearing a few weeks later, Petitioner stated, contrary to his

representation in the plea agreement and his testimony at the plea hearing, that he

was not aware of the elements of his offenses. The trial court referred Petitioner to

the video he and his wife had made showing Petitioner directly engaged in the

offenses he was charged with committing, and Petitioner affirmed that he had seen

the video. The court then advised Petitioner that the video depicted all of the

elements of the charged offenses. Petitioner did not thereafter indicate that he had

any additional questions about the elements or move to withdraw his plea, and the

court reiterated its previous finding that the plea was freely and voluntarily entered.

      Based on these facts, there simply is no basis for upending the Florida

court’s decision that Petitioner’s plea was voluntary. The record as a whole

reflects that Petitioner understood that he was pleading guilty to multiple counts of

capital sexual battery, the elements of which offense—“causing his penis to unite

                                           12
             Case: 14-14459     Date Filed: 03/23/2016   Page: 13 of 13


with or penetrate the vagina and/or anus” of a victim under the age of 12—were

depicted on a video that Petitioner himself created and that he had an opportunity

to view before pleading. Record evidence similarly supports the Florida court’s

finding that Petitioner understood the critical elements of his molestation and

sexual performance counts when he entered his nolo plea.

                                III. CONCLUSION

      For the reasons stated above, we affirm the denial of Petitioner’s § 2254

petition for a writ of habeas corpus.

      AFFIRMED.




                                         13